DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0358688).
Regarding claim 7, Lee discloses, in at least figure 4 and related text, a manufacturing method of a thin film transistor (TFT) device, comprising: 
step S10, providing a substrate (110, [18]); and 
step S20, disposing a metal layer (70a, [59]) and a barrier layer (70b, [59]) on the substrate (110, [18]) in a layer-by-layer manner to form a light-shielding layer (70, [45]).
Regarding claim 8, Lee discloses the manufacturing method of the TFT device as claimed in claim 7 as described above.

step S202, forming an etch barrier layer (70c, [59]) on the diffusion barrier layer (70b, [59]).
Allowable Subject Matter
Claims 1-6 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “the barrier layer is configured to prevent copper ions in the metal layer from diffusing into an active layer of the TFT device in a direction away from the substrate” in combination with other elements of the base claims 1.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 7-8 and 9 that recite “the etch barrier layer is subjected to a conductive treatment to reduce an oxygen element content in a metal oxide semiconductor material, such that a resistivity of the metal oxide semiconductor material is reduced to become a conductor” in combination with other elements of the base claims 7-8 and 9.
Claim 10 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 that recite “the barrier layer is configured to prevent copper ions in the metal layer from diffusing into an active layer of the TFT device in a direction away from the substrate” in combination with other elements of the base claims 10.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/TONG-HO KIM/             Primary Examiner, Art Unit 2811